LaSalle Bank N.A. 135 South LaSalle Street Suite 1625 Chicago, IL 60603 Global Securities and Trust Services Annual Statement of Compliance VIA: EMAIL Merrill Lynch Mortgage Investors, Inc. 250 Vesey Street 4 World Financial Center, 16th Floor New York, New York 10080 Attention: Asset-Backed Services Attention: Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2 Re: Pooling and Servicing Agreement (the "Agreement") dated as of March 1, 2007 among Merrill Lynch Mortgage Investors, Inc., as Depositor, LaSalle Bank National Association, as Master Servicer and Securities Administrator, Litton Loan Servicing, LP, as Servicer, Wilshire Credit Corporation, as Servicer, Option One Mortgage Corporation, as Servicer, and Citibank, N.A., as Trustee, relating to Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2 I, Barbara L. Marik, a Senior Vice President of LaSalle Bank National Association, as Master Servicer and Securities Administrator hereby certify that: 1.A review of the activities of the Master Servicer and Securities Administrator during the preceding calendar year and of the performance of the Master Servicer and Securities Administrator under the Agreement has been made under my supervision; and 2.To the best of my knowledge, based on such review, the Master Servicer (and as Securities Administrator) has fulfilled all its obligations under the Agreement in all material respects throughout such year or a portion thereof. Date: February 27, 2008 LaSalle Bank National Association, as Securities Administrator /s/ Barbara L. Marik Barbara L. Marik Senior Vice President
